 Case 20-01405-JKS             Doc 10-1 Filed 09/08/20 Entered 09/08/20 00:20:23               Desc
                                     Certification Page 1 of 2



UNITED STATES BANKKRUPCY COURT
FOR THE DISTRICT OF NEW JERSEY
---------------------------------------------------------------X
In Re:                                                         Case No. 19-32984-JKS

        Alexander Haselkorn,

                                    Debtor,

----------------------------------------------------------------X Adversary No. 20-01405-JKS
                                                                  (Before Hon. John K. Sherwood)
         Alexander Haselkorn,
                                      Plaintiff,
                  v.

         David Safir, DLS Billing and
         Consulting Corp
         John Does 1-5,
                                    Defendants.
-----------------------------------------------------------------X

Declaration pursuant to D.N.J. LBR 7007-1, in support of the Motion to Dismiss etc.

I, Karamvir Dahiya, the undersigned counsel awaiting pro hac vice admission respectfully submit

the following in support of the within motion to dismiss along with other ancillary reliefs:

    1. I represent David Safir and DLS Billing Consulting Corp (the “Defendants”) in this

 adversary proceeding.

    2. The issues raised and facts asserted are borne from my extensive discussion with Mr.

Safir, public documents and other paperwork provided by Mr. Safir.

    3. This complaint is not dismissible suo motu, once the court take judicial notice of the

Paperwork filed regarding the criminal prosecution of the plaintiff Alexander Haselkorn and his

wife Ms. Roberta Haselkorn.

    4. As is evident from the filing in the bankruptcy court, that Mr. Haselkorn is completely

competent to commence his Chapter 13 case and indeed his petition bears his signature. It is not

a filing by a guardian. However, based on my conversation with Mr. Safir and his state court



                                                                                                      1
 Case 20-01405-JKS         Doc 10-1 Filed 09/08/20 Entered 09/08/20 00:20:23                  Desc
                                 Certification Page 2 of 2



attorney, Mr. Hasekorn was not tried in criminal court because he pleaded medical infirmity,

mental incapacity. His wife has pleaded guilty to unauthorized practice of medicine. These issues

raises questions of medical fitness of debtor. We have requested he be directed to produce to

medical reports. If bankruitpcy rule 7035 can be used compel someone for examination, a fortiori

that party can be compelled to produce medical prognosis showing medical disability. The

adversary complaint improperly pleads that he was acquitted. Doctor Haselkorn was not acquitted.

He claimed medical inability in all aspects, physical to mental.

   5.   Based on the medical disability of the doctor [which we do not agree as Mr. Safir thinks

Mr. Haselkorn is fit], his wife guilty plea, we have properly asserted in pari delicto doctrine. It is

Mr. Safir who has become victim.

   6. Respectfully, this adversary complaint is premised upon an agreement to sell the

accounts receivables. The governing law for the receivables as per the agreement is New York

law. We have requested venue transfer if the Court does not dismiss the complaint, as all the

witness and parties are from New York. Doctors and his wife used New York as the place of

business.

   7. Also, very respectfully, the defendant, Mr. Safir has pleaded to be heard by an article III

court, as the issues are private rights issues.

Wherefore, we request the Court to enter necessary relief of dismissal of the Complaint.



Dated: New York NY
September 5, 2020.
                                                              /s/karamvirdahiya
                                                               ____________________
                                                              Karamvir Dahiya




                                                                                                     2
